PER CURIAM:
Anita A. Thompson appeals the district court’s order entering judgment for the Commissioner in this action challenging the denial of disability insurance benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thompson v. Barnhart, No. 7:06-cv-00117-BO (E.D.N.C. Feb. 20, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.